 

 

Case 3:17-cv-00111 Document 205 Filed on 01/13/21 in TXSD Page 1 of 2

United states cours GAtrited States Court of Anveals

Southern District of Texas

FILED for the Hitth Cireutt

United States Court of Appeals

. January’ 3, 2021 oS , Fifth Circuit
Nathan Ochsner, Clerk of Court FILED
No. 19-40799 December 22, 2020
Lyle W. Cayce
Clerk

oe -*- Jay Rivera,
| Plaintiff —Appellee,
DErsUs
KirBy OFFSHORE MARINE, L.L.C., IN PERSONAM,

Defendant—Appellant.

 

Appeal from the United States District Court
for the Southern District of Texas
_ USDC No. 3:17-CV-111

 

Before KING, STEWART, and SOUTHWICK, Circuit Judges.
JUDGMENT
This cause was considered on the record on appeal and was is argued by

counsel.

IT IS ORDERED and ADJUDGED that the judgment of the
District Court i is AFFIRMED.

ITISF URTHER ORDERED that appellant pay to apple the
costs on appeal to be taxed by the Clerk of this Court.

 

Certified as asa true copy andissued —
as the mandate on Jan 13, 2021

Attest: Jj

Clerk, U.S. uf rt of Ce Ginn Circuit
 

Case 3:17-cv-00111 Document 205 Filed on 01/13/21 in TXSD. Page 2 of 2

United States Court of Appeais

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK . : . ‘ . 600 S. MAESTRI BLACE,
. Suite 115
NEW ORLEANS, LA 70130

January 13, 2021

Mr. Nathan Ochsner

Southern District of Texas, Galveston
United States District Court ,
601 Rosenberg. Street

Room 411.

Galveston, TX 77550-0000

No. 19-40799 Rivera v. Kirby Offshore Marine
USDC No. 3:17-CvV-111

Dear Mr. Ochsner,

‘Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.

‘Sincerely,

LYLE W. CAYCE, Clerk
By:
Christina A. Gardner, Deputy Clerk
504-310-7684

  

 

cc: Mr. Parker Cragg
Mr. Paxton N. Crew
Mr. William Robert Hand
Ms. Nooshin Namazi
Mr. John A. V. Nicoletti
Mr. Kevin John Byron O'Malley
Mr. John Kevin Spiller
Mr. John W. Stevenson Jr.
Ms. Marie Roach Yeates
